    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 1 of 21 PageID #:138




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ILLINOIS REPUBLICAN PARTY, WILL                      )
COUNTY REPUBLICAN CENTRAL                            )
COMMITTEE, SCHAUMBURG TOWNSHIP                       )
REPUBLICAN ORGANIZATION, and                         )
NORTHWEST SIDE GOP CLUB                              )
                                                     )
                Plaintiffs,                          )
                                                     )           No. 20 C 3489
        v.                                           )
                                                     )           Judge Sara L. Ellis
JB PRITZKER, in his official capacity as             )
Governor of the State of Illinois,                   )
                                                     )
                Defendant.                           )

                                      OPINION AND ORDER

        In response to the ongoing COVID-19 pandemic, Defendant JB Pritzker, Governor of

Illinois, has issued a series of executive orders including Executive Order 2020-43 (“Order”), at

issue here. 1 The Order prohibits gatherings greater than fifty people but exempts the free

exercise of religion from this limit. Doc. 12 at 3, 6. 2 Plaintiffs Illinois Republican Party, Will

County Republican Central Committee, Schaumburg Township Republican Organization, and

Northwest Side GOP Club challenge this exemption as violating their rights under the First and

Fourteenth Amendments. Plaintiffs allege that by exempting the free exercise of religion from

the general gathering limit, the Governor has created an unconstitutional content-based

restriction on speech. Plaintiffs also claim that by not enforcing the Order against protestors


1
  Just prior to the hearing in this case, the Governor issued the Executive Order 2020-43on June 26, 2020,
which supersedes all previous Covid-19 Executive Orders. The prior Executive Order, in operation at the
time of filing of the lawsuit, was EO 2020-38. The significant difference between the two orders is that
EO 2020-38 limited public gatherings to ten persons while EO 2020-43increases that number to fifty.
Both orders provide the same exemption to religious gatherings, which is basis for Plaintiffs’ complaint.
Because the operative order is EO 2020-43, the Court will refer to that Order throughout this Opinion.
2
  The Court uses the internal pagination for the Order.
       Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 2 of 21 PageID #:139




following the death of George Floyd, the Governor has created another exception. Plaintiffs

filed a complaint and a motion for a temporary restraining order (“TRO”) and preliminary

injunction in this Court on June 15, 2020 [3] because they want to hold political party events

larger than fifty people, including a picnic on July 4th. Plaintiffs seek a declaration stating that

treating political party gatherings differently than religious gatherings violates the First and

Fourteenth Amendments. Plaintiffs also ask the Court to enjoin the Governor from enforcing the

Order against political parties. Because Plaintiffs’ likelihood of success on the merits is less than

negligible and the balance of harms weighs heavily against Plaintiffs, the Court denies their

motion [3].

                                             BACKGROUND

              The world is currently facing a major global pandemic – one of the most significant

challenges our society has faced in a century. There is no cure, vaccine, or effective treatment

for COVID-19. As of June 30, more than 126,739 Americans have died due to the virus, 3

including approximately 6,923 Illinois residents. 4 In Illinois, there are more than 143,185

confirmed cases. 5 Despite efforts to slow the spread of COVID-19, many states are experiencing

a rise in new cases. Medical experts agree that to stop the spread of COVID-19, people should

practice social distancing and wear face coverings when near other people outside their homes.

Federal, state, and local governments have enacted measures to reduce the spread of this highly




3
 Coronavirus Disease 2019 cases in the U.S., Center for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
4
 Coronavirus Disease 2019 (COVID-19) in Illinois, Illinois Department of Public Health,
http://www.dph.illinois.gov/covid19.
5
    See id.


                                                      2
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 3 of 21 PageID #:140




contagious and easily transferable virus while remaining sensitive to economic concerns and

citizens’ desire to resume certain activities.

       In Illinois, following stay-at-home orders, the Governor developed a multi-stage plan to

“safely and conscientiously resume activities that were paused as COVID-19 cases rose

exponentially and threatened to overwhelm [the] healthcare system.” Doc. 10-1 at 5. On May

29, 2020, the Governor issued an Order related to this plan. The Order provides that “[a]ny

gathering of more than ten people is prohibited unless exempted by this Executive Order.” Id. at

6. The Order exempts free exercise of religion, emergency functions, and governmental

functions. Relevant here, with respect to free exercise of religion, the Order states that it:

               [D]oes not limit the free exercise of religion. To protect the health
               and safety of faith leaders, staff, congregants and visitors, religious
               organizations and houses of worship are encouraged to consult and
               follow the recommended practices and guidelines from the Illinois
               Department of Public Health. As set forth in the IDPH guidelines,
               the safest practices for religious organizations at this time are to
               provide services online, in a drive-in format, or outdoors (and
               consistent with social distancing requirements and guidance
               regarding wearing face coverings), and to limit indoor services to
               10 people. Religious organizations are encouraged to take steps to
               ensure social distancing, the use of face coverings, and
               implementation of other public health measures.

Id. at 9. The Governor issued the most recent executive order, EO 2020-43, on June 26, 2020.

That order increases the gathering limit to fifty people but retains the exemption for free exercise

of religion. See Doc. 12 at 3, 6.

       Plaintiffs allege that by merely “encourag[ing]” religious organizations and houses of

worship to consult the IDPH guidelines, the Order treats religious speech differently. Plaintiffs

contend that the Illinois Republican Party and its local and regional affiliates typically gather in

groups greater than ten people for formal business meetings, informal strategy meetings, and

other events. Plaintiffs believe there is particular time pressure to conduct meetings and events

                                                  3
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 4 of 21 PageID #:141




in the five months leading up to the 2020 general election. Plaintiffs allege that their

“effectiveness is substantially hampered by [the Party’s] inability to gather in person.” Doc. 1

¶ 14. According to Plaintiffs, “[p]olitics is a people business” that is “most effective when

people can connect in person.” Id. Plaintiffs hope to resume all gatherings greater than ten

people, including gatherings amongst “staff, leaders, consultants, members, donors, volunteers,

activists, and supporters.” Id. In their motion for preliminary relief, Plaintiffs specifically

reference an outdoor picnic that they hope to have on July 4, 2020, as well as a rally and indoor

convention at some point.

       Plaintiffs also criticize the Governor’s enforcement of the Order. Plaintiffs allege that the

Governor has declined to enforce his executive order against protestors following the death of

George Floyd. Id. ¶ 17. According to Plaintiffs, the Governor has characterized these protestors

as “exercising their First Amendment rights” and has engaged in one such protest himself.

Plaintiffs allege that the Governor has discriminated in favor of certain speakers based on the

content of their speech; “in this case religious speech versus political speech, or protest speech

versus Republican speech.” Id. ¶ 21.

       Additionally, Plaintiffs challenge the authority on which the Order rests. Plaintiffs

contend that the Illinois Emergency Management Agency Act (“Act”) permits the Governor to

issue a disaster declaration for up to thirty days in response to a public health emergency.

Plaintiffs allege that the Office of the Attorney General of Illinois “has concluded that the text of

the Act does not permit successive declarations based on the same disaster.” Id. ¶ 28. Therefore,

according to Plaintiffs, the Governor only has authority to issue one thirty-day disaster

declaration, rendering any further COVID-19 declaration ultra vires. Consequently, the Order is




                                                  4
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 5 of 21 PageID #:142




also ultra vires because it relies on the Governor’s authority under the fifth declaration.

Plaintiffs’ motion for preliminary relief does not address this aspect of their complaint.

                                       LEGAL STANDARD

        Temporary restraining orders and preliminary injunctions are extraordinary and drastic

remedies that “should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (citation omitted). The party

seeking such relief must show: (1) it has some likelihood of success on the merits; (2) there is no

adequate remedy at law; and (3) it will suffer irreparable harm if the relief is not granted.

Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809,

816 (7th Cir. 2018). 6 If the moving party meets this threshold showing, the Court “must weigh

the harm that the plaintiff will suffer absent an injunction against the harm to the defendant from

an injunction.” GEFT Outdoors, LLC v. City of Westfield, 922 F.3d 357, 364 (7th Cir. 2019)

(quoting Planned Parenthood, 896 F.3d at 816). “Specifically, the court weighs the irreparable

harm that the moving party would endure without the protection of the preliminary injunction

against any irreparable harm the nonmoving party would suffer if the court were to grant the

requested relief.” Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the U.S.A., Inc., 549

F.3d 1079, 1086 (7th Cir. 2008) (citing Abbott Labs. v Mead Johnson & Co., 971 F.2d 6, 11–12

(7th Cir. 1992)). The Seventh Circuit has described this balancing test as a “sliding scale”: “if a

plaintiff is more likely to win, the balance of harms can weigh less heavily in its favor, but the

less likely a plaintiff is to win the more that balance would need to weigh in its favor.” GEFT

Outdoors, 992 F.3d at 364 (citing Planned Parenthood, 896 F.3d at 816). Finally, the Court


6
  Although Planned Parenthood involved a preliminary injunction, courts use the same standard to
evaluate TRO and preliminary injunction requests. See USA-Halal Chamber of Commerce, Inc. v. Best
Choice Meats, Inc., 402 F. Supp. 3d 427, 433 (N.D. Ill. 2019) (“The standards for granting a temporary
restraining order and preliminary injunction are the same.”) (citing cases).

                                                   5
     Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 6 of 21 PageID #:143




considers whether the injunction is in the public interest, which includes taking into account any

effects on non-parties. Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018).

                                            ANALYSIS

       In First Amendment cases, the likelihood of success on the merits “is usually the decisive

factor.” Wis. Right To Life, Inc. v. Barland, 751 F.3d 804, 830 (7th Cir. 2014). “The loss of

First Amendment freedoms is presumed to constitute an irreparable injury for which money

damages are not adequate, and injunctions protecting First Amendment freedoms are always in

the public interest.” Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006) (citation

omitted); see also Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury.”);

Barland, 751 F.3d at 830 (same). Therefore, the Court limits its analysis to the likelihood of

success on the merits and the balance of harms.

I.     Likelihood of Success on the Merits

       “[T]he threshold for demonstrating a likelihood of success on the merits is low.” D.U. v.

Rhoades, 825 F.3d 331, 338 (7th Cir. 2016). “[T]he plaintiff’s chances of prevailing need only

be better than negligible.” Id. In their motion for preliminary relief, Plaintiffs argue that they are

likely to succeed on their claims because the Order favors religion and is therefore an

unconstitutional content-based restriction on speech. Additionally, Plaintiffs argue that by not

enforcing the Order against protestors following the death of George Floyd, the Governor is

favoring that speech over Plaintiffs’ political speech. The Governor contends that Jacobson v.

Massachusetts, 197 U.S. 11 (1905), provides the appropriate standard by which to evaluate the

Order. Additionally, the Governor argues that the Order does not distinguish between speakers

but instead regulates conduct and therefore strict scrutiny does not apply.



                                                  6
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 7 of 21 PageID #:144




       A.      Jacobson v. Massachusetts

       “Our Constitution principally entrusts ‘[t]he safety and the health of the people’ to the

politically accountable officials of the States ‘to guard and protect.’” S. Bay United Pentecostal

Church v. Newsom (S. Bay II), 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring) (quoting

Jacobson, 197 U.S. at 38). When state officials “undertake[ ] to act in areas fraught with

medical and scientific uncertainties,” their latitude “must be especially broad.” Id. (alteration in

original) (quoting Marshall v. United States, 414 U.S. 417, 427 (1974)). Over a century ago in

Jacobson, the Supreme Court developed a framework by which to evaluate a State’s exercise of

its emergency authority during a public health crisis. There, the Court rejected a constitutional

challenge to a State’s compulsory vaccination law during the smallpox epidemic. See generally

Jacobson, 197 U.S. 11. Jacobson explained that “[u]pon the principle of self-defense, of

paramount necessity, a community has the right to protect itself against an epidemic of disease

which threatens the safety of its members.” Id. at 27. The Court reasoned that the Constitution

does not provide an absolute right to be “wholly freed from restraint” at all times, as “[t]here are

manifold restraints to which every person is necessarily subject for the common good.” Id. at 26.

Therefore, while “individual rights secured by the Constitution do not disappear during a public

health crisis,” the government may “reasonably restrict[ ]” rights during such times. See In re

Abbott, 954 F.3d 772, 784 (5th Cir. 2020). Judicial review of such claims is only available in

limited circumstances. See S. Bay II, 140 S. Ct. at 1613–14 (Roberts, C.J., concurring) (where

state officials do not exceed their broad latitude during a pandemic “they should not be subject to

second-guessing by an ‘unelected federal judiciary,’ which lacks the background, competence,

and expertise to assess public health and is not accountable to the people” (citation omitted));

Jacobson, 197 U.S. at 31. If a State implements emergency measures during an epidemic that



                                                  7
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 8 of 21 PageID #:145




curtail individual rights, courts uphold such measures unless they have “no real or substantial

relation” to public health or are, “beyond all question, a plain, palpable invasion of rights secured

by the fundamental law.” Id.; see also In re Abbott, 954 F.3d at 784.

        There is no doubt that Illinois is in the midst of a serious public health crisis, as

contemplated in Jacobson. See Elim Romanian Pentecostal Church v. Pritzker (Elim II), No. 20-

1811, 2020 WL 3249062 (7th Cir. June 16, 2020) (citing Jacobson and explaining that courts do

not evaluate orders issued in response to public-health emergencies by the usual standard);

Cassell v. Snyders, No. 20 C 50153, 2020 WL 2112374, at *7 (N.D. Ill. May 3, 2020) (COVID-

19 qualifies as a public health crisis under Jacobson). Plaintiffs agree that Illinois has a

compelling interest in fighting the pandemic. However, they suggest Jacobson is inapplicable

because they do not assert an inherent right to gather but instead request equal treatment when

others are permitted to gather. Jacobson draws no such distinction and instead provides for

minimal judicial interference with state officials’ reasonable determinations. The Order

undoubtedly relates to public health and safety because it minimizes the risk of virus

transmission by limiting gathering size. Additionally, the Order still encourages religious

organizations to limit indoor services to fifty people and implement other public health measures.

Plaintiffs have not shown how this exemption is a plain invasion of their constitutional rights.

The Order involves reasonable measures intended to protect public health while preserving

avenues for First Amendment activities. Overall, the Court concludes that Plaintiffs have a less

than negligible chance of prevailing on their constitutional claims because the current crisis

implicates Jacobson and the Order advances the Governor’s interest in protecting the health and

safety of Illinois residents.




                                                   8
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 9 of 21 PageID #:146




        B.      Traditional First Amendment Analysis

        Even if this case falls outside Jacobson’s emergency crisis standard, Plaintiffs have failed

to show a likelihood of success under traditional First Amendment analysis. 7 The First

Amendment, applicable to the States through the Fourteenth Amendment, prohibits laws that

“abridge[e] the freedom of speech.” U.S. Const. amend. I. Pursuant to that clause, the

government “has no power to restrict expression because of its message, its ideas, its subject

matter, or its content.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (quoting Police Dep’t

of Chicago v. Mosley, 408 U.S. 92, 95 (1972)). Laws that target speech based on its

communicative content are “presumptively unconstitutional.” See id. Here, the parties dispute

whether the Governor’s actions, through both the Order and his failure to enforce it against

protestors, are content neutral. According to Plaintiffs, the Governor has distinguished between

speech based on its content (i.e., religious v. political or Black Lives Matter v. Republican),

therefore creating a content-based restriction. See Doc. 3-1 at 10. The Governor argues that the

Order is instead a content-neutral time, place, and manner regulation. The Court evaluates

content-based restrictions under strict scrutiny but assesses content-neutral “time, place, or

manner” restrictions under an intermediate level of scrutiny. Price v. City of Chicago (Price II),

915 F.3d 1107, 1109 (7th Cir. 2019).

        At the outset, the Court addresses the specific governmental actions that Plaintiffs

challenge. The complaint and motion for preliminary relief treat the Order and enforcement of

the Order as contributing to the same First Amendment violation. Plaintiffs fail to distinguish

between the two governmental actions or acknowledge that each action raises separate and

distinct questions. The Order provides a clear exemption for religious gatherings on its face.


7
 The Court limits its analysis to the First Amendment because Plaintiffs’ Fourteenth Amendment claim is
derivative of their First Amendment claim, and the parties agree that the claims rise and fall together.

                                                   9
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 10 of 21 PageID #:147




Enforcement of the Order against protestors, however, does not create a de facto exemption

unless Plaintiffs can show that the Governor has enforced it differently against protestors based

on the content of their message. At the hearing, Plaintiffs could not provide a single example of

state officials engaging in such discriminatory enforcement. In their brief, Plaintiffs allege that

City of Chicago officials dispersed “Reopen Illinois” protestors on one occasion, but that is

irrelevant to Plaintiffs’ claim because it does not involve State action. Plaintiffs have failed to

point to a single instance in which they, or anyone similarly situated, protested with political

messages and state officials enforced the Order against them because of this content. Thus, the

Court has no basis by which to evaluate whether the Governor has selectively enforced the

Order. See Anderson v. Milwaukee Cty., 433 F.3d 975, 980 (7th Cir. 2006) (rejecting the

plaintiff’s argument that discretionary enforcement resulted in discrimination against religious

literature in part because the plaintiff did not offer evidence that anyone had been able to

distribute nonreligious literature under similar circumstances); S. Labor Party v. Oremus, 619

F.2d 683, 691 (7th Cir. 1980) (“An individual must allege facts to show that while others

similarly situated have generally not been prosecuted, he has been singled out for prosecution,

and that the discriminatory selection of him was based upon an impermissible consideration such

as . . . the desire to prevent his exercise of constitutional rights.”); cf. Hudson v. City of Chicago,

242 F.R.D. 496, 509 (N.D. Ill. 2007) (for plaintiffs to prevail on their selective enforcement

claim, they must show they were exercising their First Amendments rights and were arrested or

ticketed under the relevant ordinance when other similarly situated individuals were not).

Instead, the facts before the Court indicate that the Governor similarly did not take action against

“Reopen Illinois” protests that occurred on state property. And while Plaintiffs emphasize the

Governor’s decision to march in one demonstration as showing that he has engaged in content-



                                                  10
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 11 of 21 PageID #:148




based discrimination, this singular act is not enough to establish such discrimination. See Tri-

Corp Hous. Inc. v. Bauman, 826 F.3d 446, 449 (7th Cir. 2016) (public officials “enjoy the right

of free speech under the First Amendment”). 8 Overall, Plaintiffs have failed to point to anything

that suggests selective enforcement against protestors based on the content of their message, and

the Governor’s participation in one protest does not give rise to content-based discrimination in

violation of the First Amendment. Accordingly, the Court will limit its analysis to Plaintiffs’

claim that the Order’s religious exemption violates their First Amendment rights.

                1.      Content Neutrality

        To determine whether a challenged regulation is content based, the Court first asks

whether the regulation “draws distinctions [on its face] based on the message a speaker

conveys.” Reed, 576 U.S. at 163 (citation omitted). Reed explained that facial distinctions

include those which define regulated speech “by particular subject matter” or “its function or

purpose.” Id. at 163. Laws that are facially content-neutral may still be considered content-

based restrictions on speech if they “‘cannot be justified without reference to the content of the

regulated speech’ or that were adopted by the government ‘because of disagreement with the

message [the speech] conveys.’” Id. at 164 (quoting Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989)); see also Price II, 915 F.3d at 1118 (a law is content based “if enforcement

authorities must ‘examine the content of the message that is conveyed to determine whether a

8
  Plaintiffs’ reliance on Soos v. Cuomo is not persuasive. Soos v. Cuomo, No. 20-00651-GLS-DJS, 2020
WL 3488742 (N.D.N.Y. June 26, 2020). Soos concluded that plaintiffs were likely to succeed on their
free exercise claim when government officials selectively enforced their order against religious groups
but not protestors and allowed outdoor graduation ceremonies (with a larger numbers of individuals than
allowed to religious gatherings) to occur, finding no compelling justification to treat graduation
ceremonies and religious gatherings differently. Id. at *11–12. Further, one official made comments
distinguishing between outdoor religious gatherings and protests, indicating that mass protests deserve
better treatment than religious gatherings. Id. at *5, 12. Here, the Court finds that the Governor has
provided a compelling justification for the Order’s religious gathering exemption, which is narrowly
tailored and outside this exemption, has not indicated a preference for one type of mass gathering over
another.

                                                  11
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 12 of 21 PageID #:149




violation has occurred’” (quoting McCullen v. Coakley, 573 U.S. 464, 479 (2014))). In other

words, following Reed, “[a]ny law distinguishing one kind of speech from another by reference

to its meaning now requires a compelling justification.” Norton v. City of Springfield, 806 F.3d

411, 412 (7th Cir. 2015).

       The Order is a content-based restriction. The Order broadly prohibits any gathering of

more than fifty people but exempts the free exercise of religion from this requirement. Instead,

religious organizations “are encouraged to consult and follow” the IDPH’s recommended

guidelines and practices. Doc. 10-1 at 9. On its face, the Order distinguishes between religious

speech and all other forms of speech based on the message it conveys. See Norton, 806 F.3d at

413 (Manion, J., concurring) (“Reed now requires any regulation of speech implicating religion

. . . to be evaluated as content-based and subject to strict scrutiny.”); cf. Hedges v. Wauconda

Cmty. Unit Sch. Dist. No. 118, 9 F.3d 1295, 1297 (7th Cir. 1993) (“[N]o arm of government may

discriminate against religious speech when speech on other subjects is permitted in the same

place at the same time.”); Grossbaum v. Indianapolis-Marion Cty. Bldg. Auth., 63 F.3d 581, 586,

592 (7th Cir. 1995) (prohibition of menorah’s message because of religious perspective was

unconstitutional under the First Amendment’s free speech clause). By providing an exemption,

the Order is “endorsing” religious expression compared to other forms of expression. See Reed,

576 U.S. at 168–69 (the town’s ordinance singled out specific subject matter for different

treatment: ideological messages received more favorable treatment than political messages, and

political messages received more favorable treatment than messages announcing assemblies of

like-minded individuals); Patriotic Veterans, Inc. v. Zoeller, 845 F.3d 303, 305 (7th Cir. 2017)

(political speech exception from anti-robocall statute would be content discrimination in

violation of Reed).



                                                 12
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 13 of 21 PageID #:150




       Additionally, enforcement of the Order reiterates that it is content based. To determine

whether a gathering violates the Order, authorities must look to the content of the message

communicated. See Price II, 915 F.3d at 1118 (“[D]ivining purpose clearly requires enforcement

authorities ‘to examine the content of the message that is conveyed.’” (quoting McCullen, 573

U.S. at 479)). If the content is religious, a gathering greater than fifty people is permissible; if

the content is not religious, such gathering is impermissible. See Swart v. City of Chicago, No.

19-CV-6213, 2020 WL 832362, at *8 (N.D. Ill. Feb. 20, 2020) (assessing the speaker’s intent

requires the City to evaluate the content of the speech, making its enforcement content-based).

Overall, the fact that one group of speakers can gather because they are expressing religious

content while Plaintiffs cannot gather to express political content causes this restriction to be

content based.

       The Governor contends that the Order does not distinguish between groups of speakers

but instead regulates conduct. This argument is not persuasive because conduct-based

regulations are still impermissible under the First Amendment if they draw distinctions based on

the speech expressed. Cf. Left Field Media LLC v. City of Chicago, 822 F.3d 988, 990 (7th Cir.

2016) (evaluating regulation of conduct under Reed and finding it was content-neutral because it

regulated all sales alike); BBL, Inc. v. City of Angola, 809 F.3d 317, 324 (7th Cir. 2015) (city’s

zoning rule that required all property owners to seek permit before making changes on land was

generally applicable and did not discriminate based on content of speech); see also Schultz v.

City of Cumberland, 228 F.3d 831, 841 (7th Cir. 2000) (“[T]he First Amendment tolerates

greater interference with expressive conduct, provided that this interference results as an

unintended byproduct from content-neutral regulation of a general class of conduct.”). The

Governor argues that Plaintiffs point to types of events they cannot hold, not expression that the



                                                  13
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 14 of 21 PageID #:151




Order prohibits. This confuses the relevant First Amendment inquiry. Again, the Order prevents

a group of fifty-one individuals from discussing their political platform in person but allows the

same group to discuss their religion in person and is therefore a content-based restriction. The

Order does not regulate all gatherings the same but instead distinguishes them based on their

expressive conduct. Cf. Left Field, 822 F.3d at 990 (ordinance regulating peddling applied

equally to sale of bobblehead dolls, baseball jerseys, and printed matter was content neutral); cf.

Smith v. Exec. Dir. of Ind. War Mem’ls Comm’n, 742 F.3d 282, 288 (7th Cir. 2014)

(requirements that small groups obtain permit to gather must comport with First Amendment and

be content-neutral); Marcavage v. City of Chicago, 659 F.3d 626, 635 (7th Cir. 2011) (“[P]ermit

requirement is less likely to be content-neutral and narrowly tailored when it is intended to apply

even to small groups.”).

       Additionally, the Governor’s reliance on Rumsfeld v. Forum for Academic & Institutional

Rights, 547 U.S. 47 (2006), is misplaced. Rumsfeld evaluated whether the Solomon

Amendment, which denied federal funding to higher education institutions that had a policy or

practice that prevented the military from gaining equal access to campuses for recruiting as other

employers, violated the plaintiffs’ free speech rights. See id. at 55. The Court found that the

Solomon Amendment regulated conduct, not speech, because it “affect[ed] what law schools

must do—afford equal access to military recruiters—not what they may or may not say.” Id. at

60. The Court explained that the Amendment did not “limit what law schools may say” and “the

conduct regulated by the Solomon Amendment is not inherently expressive.” Id. at 60, 66.

Instead, the law schools had to provide explanatory speech to explain why they were treating

military recruiters differently. Id. The Governor analogizes this case to Rumsfeld because the

act of gathering more than fifty people in person does not signal anything unless accompanied by



                                                14
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 15 of 21 PageID #:152




expressive conduct. However, unlike the law at issue in Rumsfeld, the Order does regulate

speech by selecting which speech is permissible for an in-person group larger than fifty people.

The Governor’s argument that the gathering limit is comparable to a building occupancy limit

also fails. A building occupancy limit that did not apply to certain groups based on the content

of their speech would similarly be discriminatory. Building occupancy limits and gathering

limits are comparable to zoning ordinances for purposes of the Governor’s argument, and courts

have consistently assessed whether such ordinances are content based. See BBL, 809 F.3d at 325

(zoning ordinances that limit where sexually oriented businesses can operate “are content based,

and we should call them so” (quoting City of Los Angeles v. Alameda Books, 535 U.S. 425, 448

(2002) (Kennedy, J., concurring))); Vineyard Christian Fellowship of Evanston, Inc. v. City of

Evanston, 250 F. Supp. 2d 961, 980 (N.D. Ill. 2003) (ordinance that limited locations of religious

institutions regulated speech not non-expressive conduct for First Amendment freedom of speech

claim). When a gathering is still allowed based on the speech involved, the government has

engaged in content-based discrimination. The Court finds that by exempting free exercise of

religion from the gathering limit, the Order creates a content-based restriction.

               2.      Strict Scrutiny

       Because the exemption is a content-based restriction, this provision can only stand if it

survives strict scrutiny. Reed, 576 U.S. at 171. Therefore, the Governor must “prove that the

restriction furthers a compelling interest and is narrowly tailored to achieve that interest.” Id.

(quoting Ariz. Free Enter. Club’s Freedom Club PAC v. Bennett, 564 U.S. 721, 734 (2011)).

Plaintiffs concede that the Governor has a compelling interest in “fighting a pandemic,” so the

Court limits its analysis to whether the Order is narrowly tailored to further that interest. Doc. 3-

1 at 12. It is the Governor’s burden to demonstrate that the Order’s differentiation between



                                                 15
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 16 of 21 PageID #:153




religious gatherings and other gatherings furthers its interest in limiting the spread of COVID-19

and is narrowly tailored to that end. See id.

       “Generally, ‘a statute is narrowly tailored only if it targets and eliminates no more than

the exact source of the evil it seeks to remedy.’” Entm’t Software Ass’n v. Blagojevich, 469 F.3d

641, 646 (7th Cir. 2006) (quoting Ward, 491 U.S. at 804). That is, “a statute is not narrowly

tailored if ‘a less restrictive alternative would serve the Government’s purpose.’” See id.

(quoting United States v. Playboy Entm’t Grp., 529 U.S. 803, 813 (2000)). The Governor argues

that the Order is narrowly tailored to its compelling interest in fighting a pandemic by exempting

free exercise of religion from its gathering limit because the First Amendment, federal law, and

state law provide religious organizations unique safeguards against governmental interference

with the free exercise of religion. In other words, the Governor contends that by exempting free

exercise of religion while still encouraging those organizations to take specific measures to

prevent the spread of COVID-19, the Order is narrowly tailored. In support, the Governor

references religious exemptions that appear throughout federal and state law. See, e.g.,

Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 188 (2012)

(recognizing “ministerial exception” to Title VII’s prohibition on religious discrimination in

employment and explaining that by imposing an unwanted minister “the state infringes the Free

Exercise Clause”); 775 Ill. Comp. Stat. 35/15 (exemption from generally applicable government

regulations that “substantially burden a person’s exercise of religion”). The Constitution

expressly prevents the government from interfering with free exercise of religion. See U.S.

Const. amend. I (“Congress shall make no law . . . prohibiting the free exercise [of religion].”);

see also Espinoza v. Mont. Dep’t of Revenue, — S. Ct. —, No. 18-1195, 2020 WL 3518364, at

*22 (June 30, 2020) (Gorsuch, J., concurring) (the Free Exercise Clause “protects not just the



                                                 16
    Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 17 of 21 PageID #:154




right to be a religious person, holding beliefs inwardly and secretly; it also protects the right to

act on those beliefs outwardly and publicly”). And numerous state and federal laws reflect the

unique protections accorded to religion. See Gaylor v. Mnuchin, 919 F.3d 420, 436 (7th Cir.

2019) (noting that “more than 2,600 federal and state tax laws provide religious exemptions” and

finding a tax exemption for religious housing constitutional (citation omitted)); see also

Hosannah-Tabor, 565 U.S. at 189 (the First Amendment “gives special solicitude to the rights of

religious organizations”). Across the country, individuals have brought free exercise challenges

to similar executive orders issued throughout this public health crisis. Supreme Court Justices

and Circuit Court judges have been receptive to such challenges. See S. Bay II, 140 S. Ct. at

1614 (Kavanaugh, J., dissenting) (state’s 25% occupancy cap imposed on religious worship

services but not comparable secular businesses discriminates on the basis of religion in violation

of the First Amendment and state lacked compelling justification for such distinction); Roberts v.

Neace, 958 F.3d 409, 413 (6th Cir. 2020) (the governor’s restriction on in-person worship

services likely violates free exercise of religion); S. Bay United Pentecostal Church v. Newsom,

959 F.3d 938, 946 (9th Cir. 2020) (Collins, J., dissenting) (“By regulating the specific underlying

risk-creating behaviors, rather than banning the particular religious setting within which they

occur, the State could achieve its ends in a manner that is the least restrictive way of dealing with

the problem at hand.” (citation omitted)). The President has even indicated that religious houses

of worship are essential services and suggested he would “override the governors.” 9 Against this

backdrop, the Governor concluded that the least restrictive means by which to protect this

constitutional right was to permit free religious exercise but encourage individuals who engage


9
  See Brian Naylor, Trump Calls on States to Reopen Places of Worship Immediately, NPR., May 22,
2020, https://www.npr.org/sections/coronavirus-live-updates/2020/05/22/861057500/trump-calls-on-
states-to-immediately-reopen-places-of-worship.


                                                  17
     Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 18 of 21 PageID #:155




in such practices to adhere to public health guidelines. The Court finds that this is indeed the

least restrictive means by which to accomplish both aims. 10

        Plaintiffs contend that the Governor cannot satisfy the least restrictive means test because

a political party caucus is no more likely to spread COVID-19 than a church service. See Doc. 3-

1 at 12. However, the Constitution does not accord a political party the same express protections

as it provides to religion. See U.S. Const. amend. I. And by statute, Illinois has undertaken steps

to provide additional protections for the exercise of religion. See 775 Ill. Comp. Stat. 35/15.

Additionally, the Order’s limited exemptions reinforce that it is narrowly tailored. The Order

only exempts two other functions from the gathering limit: emergency and governmental

functions. These narrow exemptions demonstrate that the Order eliminates the increased risk of

transmission of COVID-19 when people gather while only exempting necessary functions to

protect health, safety, and welfare and free exercise of religion. Therefore, the Governor has

carried his burden at this stage in demonstrating that the Order is narrowly tailored to further a

compelling interest, and the Order survives strict scrutiny. See also Amato v. Elicker, No. 3:20-

CV-464 (MPS), 2020 WL 2542788, at *11 (D. Conn. May 19, 2020) (restriction on gathering

size with specific exemption for religious services was narrowly tailored under intermediate

scrutiny in part because it involved spiritual needs the state may deem more pressing);

Talleywhacker, Inc. v. Cooper, No. 5:20-CV-218-FL, 2020 WL 3051207, at *13 (E.D.N.C. June

8, 2020) (executive order was narrowly tailored under intermediate scrutiny because the

10
   Although the Court concludes that the exemption satisfies strict scrutiny, such exemption was not
necessary under the Free Exercise Clause. The Seventh Circuit upheld the Governor’s previous executive
order that limited the size of public assemblies, including religious services, against a free exercise
challenge. See Elim II, 2020 WL 3249062, at *6. And another court in this district recently found that a
challenge under Illinois’ RFRA statute was also unlikely to succeed on the merits. Cassell, 2020 WL
2112374, at *13 (challenge to previous executive order banning all gatherings greater than ten people
under Illinois’ RFRA statute unlikely to succeed on the merits). However, this case does not involve a
free exercise challenge and neither party suggests that imposing a blanket gathering limit is the least
restrictive means by which the Governor could achieve his compelling interest in protecting public health.

                                                   18
      Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 19 of 21 PageID #:156




government’s interest in preventing the spread of COVID-19 would be achieved less effectively

if other facilities were able to open). In conclusion, Plaintiffs have failed to show a likelihood of

success on the merits of their First and Fourteenth Amendment claims under Jacobson or

traditional First Amendment analysis.

II.      Balance of Harms

         The balance of harms further confirms that Plaintiffs are not entitled to preliminary relief.

Under the sliding scale approach, the less likely Plaintiffs’ chance of success the more the

balance of harms must weigh in their favor. Valencia v. City of Springfield, 883 F.3d 959, 966

(7th Cir. 2018). Because Plaintiffs’ claims have little likelihood of succeeding on the merits,

they are not entitled to preliminary relief unless they show that the scales weigh heavily in their

favor.

         The scales weigh significantly against Plaintiffs. The number of COVID-19 infections

continues to rise across the United States, which has led some states to recently impose greater

restrictions on gatherings and activities. COVID-19 is highly contagious and continues to

spread, requiring public officials to constantly evaluate the best method by which to protect

residents’ safety against the economy and a myriad of other concerns. See Elim Romanian

Pentecostal Church v. Pritzker, No. 20 C 2782, 2020 WL 2468194, at *6 (N.D. Ill. May 13,

2020) (“The record clearly reveals how virulent and dangerous COVID-19 is, and how many

people have died and continue to die from it.”), aff’d, No. 20-1811, 2020 WL 3249062 (7th Cir.

June 16, 2020); Cassell, 2020 WL 2112374, at *15 (“While Plaintiffs’ interest in holding large,

communal in-person worship services is undoubtedly important, it does not outweigh the

government’s interest in protecting the residents of Illinois from a pandemic.”). Granting

Plaintiffs the relief they seek would pose serious risks to public health. Plaintiffs contend that in-



                                                  19
     Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 20 of 21 PageID #:157




person speech is most effective, and their communications are hampered by gathering limits.

But the current state of our nation demands that we sacrifice the benefits of in-person

interactions for the greater good. Enjoining the Order would risk infections amongst members of

the Illinois Republican Party and its regional affiliates, as well as their families, friends,

neighbors, and co-workers. See Cassell, 2020 WL 2112374, at *15. Plaintiffs ask that they be

allowed to gather—without limitation—despite the advice of medical experts and the current rise

in infections. The risks in doing so are too great. The Court acknowledges that Plaintiffs’

interest in gathering as a political party is important, especially leading up to an election. But

this interest does not outweigh the Governor’s interest in protecting the health of Illinois’

residents during this unprecedented public health crisis. Moreover, Plaintiffs may still engage in

a number of expressive activities like phone banks, virtual strategy meetings, and, as of Friday,

June 26, gatherings like fundraisers and meet-and-greet coffees that do not exceed fifty people.

See Doc. 3-1 at 4. As the Governor suggested, allowing Plaintiffs to gather would open the

floodgates to challenges from other groups that find in-person gatherings most effective. It

would also require that the Court turn a blind eye to the increase in infections across a high

majority of states, which as of July 1, 2020 includes Illinois. 11 An injunction that allows

Plaintiffs to gather in large groups so that they can engage in more effective speech is simply not

in the public interest. Such relief would expand beyond any gatherings and negatively impact

non-parties by increasing their risk of exposure. Thus, the harms tilt significantly in the

Governor’s favor as he seeks to prevent the spread of this virulent virus.




11
  Illinois Coronavirus Map and Case Count, N.Y. Times, July 1, 2020,
https://www.nytimes.com/interactive/2020/us/illinois-coronavirus-cases.html (Illinois reported 768 new
cases on June 29, compared to 581 on June 28).

                                                  20
   Case: 1:20-cv-03489 Document #: 16 Filed: 07/02/20 Page 21 of 21 PageID #:158




                                        CONCLUSION

       For the foregoing reasons, the Court denies Plaintiffs’ motion for preliminary relief [3].



Dated: July 2, 2020                                          ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                21
